Citation Nr: 0315082	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture, right tibia, with leg shortening, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals, 
compression fracture, L3-4, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1974 until August 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





